DETAILED ACTION
The communication dated 12/22/2020 has been entered and fully considered.
Claims 1-15 have been cancelled. Claims 16-35 are new. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 12/22/2020 is acknowledged.  The traversal is on the ground(s) of the new claims and there would be no serious burden on the Examiner if restriction were not required.  This is not found persuasive because there would be search burden because one or more of the following reasons apply: the inventions have acquired a separate status in the art in view of their classification; the inventions have acquired a separate status in the art due to their recognized divergent subject matter; or, the inventions required a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
The requirement is still deemed proper and is therefore made FINAL.
Claims 34-35 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/23/2020.

Claim Objections
Claim 31 objected to because of the following informalities: in line 1, “censor” should read “sensor”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim 16-17, 19-20, 22-23, 27, 27, and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thayer et al. (U.S. 6,305,769), hereinafter THAYER.
Regarding claim 16, THAYER teaches: An apparatus for additively manufacturing three-dimensional objects (THAYER teaches a system for forming three-dimensional objects [Abstract]), the apparatus comprising: a process chamber configured to contain a process environment associated with additively manufacturing three-dimensional objects (THAYER teaches the system (10) may include enclosure (250) which covers the interior components to provide an aesthetically pleasing system suitable for an office environment [Col. 7, lines 28-31]), the process chamber comprising an opening to the process chamber and a lockable door sealing the opening, the lockable door configured to be controllably alternated between a locked state and an unlocked state (THAYER teaches an enclosure door (252) may be opened to provide access to material handling module (60). The Door (252) includes some type of linkage to control the amount it may be opened and to hold door (252)/receptacle (64) in a stationary position when bottle (66) is inserted into receptacle (66) [Col. 10, lines 12-20], which the door can inherently be locked and unlocked); an environmental sensor configured to determine a parameter relating to an environmental condition in the process chamber (THAYER teaches for safety purposes, door (252) may be solenoid activated so that it may be opened only when receptacle (64) and/or bottle (66) have sufficiently cooled so that the operator is not burned when trying to remove bottle (66) [Col. 11, lines 43-46]. To this end, receptacle (64) may include one or more thermistors (not shown, and which Examiner is interpreting as environmental sensors), which provide temperature information to services board (222) [Col. 11, lines 46-49]), the parameter relating to the environmental condition in the process chamber comprising a chemical parameter and/or a physical parameter (THAYER teaches thermistors relay temperature information to the service boards (222) [Col. 11, lines 46-49], which is a physical parameter); and a safety device configured to control an access state of the process chamber based at least in part on an input from the environmental sensor (THAYER teaches the services board (222) may send signals to the solenoid (not shown) to either permit or prevent the opening of door (252) [Col. 11, lines 49-51]. The Examiner is interpreting the solenoid as safety device), the access state of the process chamber controlled by the safety device at least in part by controlling an ability of the lockable door to be alternated between the locked state and the unlocked state (THAYER teaches the services board sends signals to the solenoid to either permit or prevent the opening of door (252) [Col. 11, lines 49-51], which inherently teaches the solenoid has control of entry into the enclosure be keeping the door closed or letting the door be opened.).
Regarding claim 17, THAYER teaches: wherein the parameter relating to the environmental condition in the process chamber comprises a temperature of at least one region of the process chamber, and wherein the environmental sensor comprises a temperature sensor 
Regarding claim 19, THAYER teaches: wherein the safety device is configured to control the access state to grant a user access to the process chamber based at least in part on a comparison of the input from the environmental sensor to a defined value or an allowable range for the parameter relating to the environmental condition in the process chamber (THAYER teaches receptacle (64) may include one or more thermistors (not shown, and which Examiner is interpreting as environmental sensors), which provide temperature information to services board (222) [Col. 11, lines 46-49]. THAYER teaches the services board (222) may send signals to the solenoid (not shown) to either permit or prevent the opening of door (252) [Col. 11, lines 49-51]. The Examiner is interpreting the solenoid as safety device. THAYER teaches the solenoid is activated when the receptacle or bottle have sufficiently cooled so that operator is not burned when trying to remove the bottle, which would inherently be an allowable range of temperature in order for the door to be unlocked for the operator to remove the bottle.).
Regarding claim 20, THAYER teaches: wherein the parameter relating to the environmental condition in the process chamber comprises a temperature of at least one surface of a build plane within the process chamber (THAYER teaches the environment around platform (92) may be maintained at 25 degrees Celsius or other desired temperature by one or more cooling fans (190) [Col 24, lines 10-21]).
Regarding claim 22, THAYER teaches: wherein the safety device is configured to alternate the lockable door between the locked state and the unlocked state based at least in part on the input from the environmental sensor (THAYER teaches receptacle (64) may include one or more thermistors (not shown, and which Examiner is interpreting as environmental sensors), which provide temperature information to services board (222) [Col. 11, lines 46-49]. THAYER teaches the services board (222) may send signals to the solenoid (not shown) to either permit or 
Regarding claim 23, THAYER teaches: wherein the opening comprises an opening configured to allow a user to gain access to the process chamber; and/or wherein the opening comprises an opening configured to allow a carrying device to be transported into and/or out of the process chamber, the carrying device configured to support a powdered build material and/or an additively manufactured three-dimensional object formed from at least a portion of the powdered build material (THAYER teaches the services board (222) may send signals to the solenoid (not shown) to either permit or prevent the opening of door (252) [Col. 11, lines 49-51]. THAYER teaches the solenoid is activated when the receptacle or bottle have sufficiently cooled so that operator is not burned when trying to remove the bottle).
Regarding claim 25, THAYER teaches: wherein the environmental sensor comprises a non-contact sensor (THAYER teaches thermistors relay temperature information to the service boards (222) [Col. 11, lines 46-49], which is a non-contact sensor).
Regarding claim 27, THAYER teaches: wherein the environmental sensor is arranged in or at the opening of the process chamber (THAYER teaches the services board (222) may send signals to the solenoid (not shown) to either permit or prevent the opening of door (252) [Col. 11, lines 49-51], indicating that it is at the opening of the enclosure).
Regarding claim 31, THAYER teaches: comprising: a process parameter censor configured to determine a process parameter, wherein the safety device is configured to control the access state of the process chamber based at least in part on an input from the process parameter sensor (THAYER teaches for safety purposes, door (252) may be solenoid activated , wherein the process parameter is indicative of carrying out a process step associated with additively manufacturing a three-dimensional object (THAYER teaches one or more thermistors (not shown, and which Examiner is interpreting as environmental sensors), which provide temperature information to services board (222) [Col. 11, lines 46-49]. The thermistors keep the solenoids from opening, therefore indicating that the thermistors carry out the process of allowing the three-dimensional object enough time to cool.).
Regarding claim 32, THAYER teaches: wherein the process step comprises inertizing an atmosphere in the process chamber and/or heating the atmosphere in the process chamber (THAYER teaches sensors (80) may send a signal to services board (222) to activate heaters (78) to melt more material in bottle (66) for reservoir which is in the enclosure [Col. 12, lines 28-31]).
Claims 18 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thayer et al. (U.S. 6,305,769), hereinafter THAYER, as applied to claim 16 above, and further in view of Snyder et al. (U.S. PGPUB 2015/0108687), hereinafter SNYDER.
Regarding claim 18, THAYER is silent as to a parameter relating to the environmental condition in the process chamber comprises a temperature of the process gas in the process chamber and/or a chemical composition of the process gas in the process chamber. In the same 
Regarding claim 33, THAYER is silent as to a first environmental sensor configured to determine the chemical parameter; and a second environmental sensor configured to determine the physical parameter; wherein the environmental condition in the process chamber is determined based at least in part on the chemical parameter and/or the physical parameter. In the same field of endeavor, additive manufacturing, SNYDER teaches the environmental device (100), which Examiner is interpreting as process chamber, includes humidity sensors (which measure the humidity, a chemical parameter) and temperature sensors (which are a physical parameter) [0104]. SNYDER teaches the control unit (108) is configured to regulate the environment of the additive manufacturing device (100) and includes sensors which measure concentrations of harmful gases or other material or environmental factors which would be dangerous to release from within enclosure (114) [0112]. SNYDER teaches the unit (108) includes temperature and humidity sensors, contaminant analysis units for detecting airborne toxic gases generated during part creation [0147]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify THAYER, by having temperature/humidity sensors for detecting airborne toxic gases, as suggested by SNYDER, in order to monitor and protect individuals and equipment in tight .  
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thayer et al. (U.S. 6,305,769), hereinafter THAYER, as applied to claim 16 above, and further in view of Lindemann et al. (U.S. PGPUB 2005/0116391), hereinafter LINDEMANN.
Regarding claim 21, THAYER is silent as to the environmental sensor comprises a temperature sensor configured to determine the temperature of the at least one surface of the build plane, and wherein the at least one surface of the build plane comprises a last-irradiated part of the build plane and/or a last-applied layer of build material. In the same field of endeavor, additive manufacturing, LINDEMANN teaches the heating plate (136) comprise a temperature sensor [0059]. LINDEMANN teaches the temperature sensor records the heating temperature or operating temperature while the shaped body (52) is being built up [0061]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify THAYER, by having a temperature sensor on a build plate, as suggested by LINDEMANN, in order to record the heating temperature or operating temperature while the shaped body is being built up [0061].
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thayer et al. (U.S. 6,305,769), hereinafter THAYER, as applied to claim 23 above, and further in view of BULLER et al. (U.S. PGPUB 2018/0001553), hereinafter BULLER.
Regarding claim 24, THAYER is silent as to a carrying device for transporting in and out of the process chamber. In the same field of endeavor, additive manufacturing, BULLER teaches the build module is transported using a transit system, which may comprise movement by car [0222] and the controllers can direct transport of the build module to and/or from the processing .
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thayer et al. (U.S. 6,305,769), hereinafter THAYER, as applied to claim 25 above, and further in view of Shapiro et al. (U.S. PGPUB 2017/0235293), hereinafter SHAPIRO.
Regarding claim 26, THAYER is silent as to the non-contact sensor comprises an infrared sensor, a pyrometer, and/or a camera. In the same field endeavor, additive manufacturing, SHAPIRO teaches a camera to detect that the lid has been opened [0095]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify THAYER, by having a camera, as suggested by SHAPIRO, in order to detect if the lid has been open [0095].
Claim 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thayer et al. (U.S. 6,305,769), hereinafter THAYER, as applied to claim 16 above, and further in view of MURPHREE et al. (U.S. PGPUB 2018/0126650), hereinafter MURPHREE.
Regarding claim 28, THAYER is silent as to the environmental sensor is arranged in a gas flow channel connected to the process chamber
Regarding claim 29, THAYER is silent as to wherein the gas flow channel comprises a suction channel. In the same field of endeavor, additive manufacturing, MURPHREE teaches gas may be sucked through the outlet opening in the processing chamber [0156]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify THAYER, by having a suction channel, as suggested by MURPHREE, in order to recycle gas [0156].
Regarding claim 30, THAYER and MURPHREE are silent as to the suction channel having a funnel shaped opening to the process chamber. MURPHREE shows a rectangular shape opening in the process chamber in Figure 8. It would have been obvious to one of ordinary skill in the art at the time the invention was made to change the rectangular opening to a funnel-shaped opening, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not Significant to the function of the combination. Further, one would have been motivated to select the shape of a funnel for the purpose of easily spreading the gas to the chamber.
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thayer et al. (U.S. 6,305,769), hereinafter THAYER, and MURPHREE et al. (U.S. PGPUB 2018/0126650), hereinafter MURPHREE, as applied to claim 29 above, and further in view of STOFFEL (U.S. PGPUB 2016/0144433).
Regarding claim 30, THAYER and MURPHREE teach the claimed limitation as stated above. In the alternative, in the same field of endeavor, additive manufacturing, STOFFEL teaches funnel-shaped openings in the device (20) [0057]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE MONTIEL whose telephone number is (571)272-2529.  The examiner can normally be reached on MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.M./Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748